DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Claim Objections
Claim 14 is objected to because of the following informalities:  in line 12 the claim misspells ventricle as “ventrical”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9 recites the limitation "atrial epicardial tissue and the pericardial sac" in lines 5-6. It is unclear if the atrial epicardial tissue and the pericardial sac are of the heart recited in line 4 of the claim, or could they be in a different heart.
Claim 9 recites the limitation "by way of transit through epicardial tissue" in line 4. The metes and bounds of the claim are unclear as it is not known if the claim is simply indicating the intended way in which the pacemaker is implanted, or if it rather results in a discernible structural difference.
Claim 9 recites the limitation "embedded in atrial myocardial tissue of the heart by way of an electrically conductive electrode" in lines 6-7. The metes and bounds of the claim are unclear as it is not known if the claim simply means that there is an electrically conductive electrode or if the claim rather requires that the electrically conductive electrode is used to embed that pacemaker in atrial myocardial tissue.
Claim 9 recites the limitation "the atrium and ventricle of the heart" in line 12. It is unknown if the claim is referring to the left or right atria or ventricles.
Claim 9 recites the limitation "the respiration rate" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the patient" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "data that match demand and pacing for the at least two pacemakers" in lines 1-2. The metes and bounds of the claim are unclear as it is not known what is meant by “data that match demand and pacing” in the context of the claim.
Claim 11 recites the limitation "the various pacemakers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the density and/or volume" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the system comprises one or more pacemaker units" in lines 1-2. It is unclear if this recitation is referring back to the “at least two pacemakers” recited in claim 9, or if the claim is reciting additional “pacemaker units”. If the claim is reciting additional “pacemaker units” it is unclear if the claim is requiring that these are units within the pacemakers previously recited or if these are additional pacemakers.
Claim 12 recites the limitation "an electrode" in line 3. It is unclear if this electrode is the same or a different electrode as that recited in claim 9.
Claim 12 recites the limitation "a heart" in line 3. It is unclear if this is the same or a different heart as that previously recited in claim 9.
Claim 12 recites the limitation "a cardiac pacemaker" in line 5. It is unclear if this pacemaker is one of pacemakers previously recited in claim 9, or is intended to be an additional pacemaker.
Claim 12 recites the limitation "a heart" in line 5. It is unclear if this is the same or a different heart as that previously recited in claim 9.
Claim 13 recites the limitation "the pericardial space" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the heart" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the skin" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the atrial sheath" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the lumen" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the right or left atrium" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the pericardial sac" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the atrial pacemaker unit" in line 13. It is unclear how this recitation relates to the rest of the body of the claim. Are the “atrial module” and “atrial sheath” part of the atrial pacemaker unit, or is the atrial pacemaker unit a device in addition to these?
Claim 13 recites the limitation "or both" in line 16. It is unclear to what this recitation refers as there is only a single element recited previously.
Claim 14 recites the limitation "the pericardial space" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the heart" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the skin" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the sheath" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the lumen" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the right or left atrium or ventrical" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the pericardial sac" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the pacemaker" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the pacemaker " in line 13. It is unclear how this recitation relates to the rest of the body of the claim. Are the “module” and “sheath” part of the pacemaker, or is the pacemaker a device in addition to these? 
Claim 14 recites the limitation "a heart" in line 16. It is unclear if this is the same heart as that referred to in lines 13-14.
Claim 14 recites the limitation "a heart" in line 18. It is unclear if this is the same heart as that referred to in lines 13-14.
Claim 14 recites the limitation "the pacemaker" in line 20. It is unclear if this is referring to the pacemaker unit recited in lines 1 and 15, the pacemaker referred to in line 13, or the cardiac pacemaker referred to in line 18.
Claim 14 recites the limitation "the pacemaker portion" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the bend" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the lead" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-12 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 9-12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The recitations “embedded in…myocardial tissue”, “is implanted between atrial epicardial tissue and the pericardial sac”, “embedded in atrial myocardial tissue of the heart”, and “embedded in ventricular tissue of the heart” amount to recitations of portions of the human body per se without referring to any functionality of the system. Then Assistant Secretary and Commissioner of Patents and Trademarks, Donald J. Quigg, issued a notice in the Official Gazette stating, "A claim directed to or including within its scope a human being will not be considered to be patentable subject matter under 35 U.S.C. § 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution." 1077 OG 24 (1987), reprinted in 1146 TMOG 24 (1993).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroll et al. (U.S. Patent No. 7,634,313), herein Kroll. Regarding claim 9, Kroll discloses a minimally-invasive, modular epicardial pacemaker system 100/700, said system comprising: at least two pacemakers 102/106/106’/106’’/702/706a-k, at least one of which being embedded in, and electrically connected to, myocardial tissue of a heart by way of transit through epicardial tissue (see Figures 1 and 7), wherein at least one of said pacemakers is implanted between atrial epicardial tissue and the pericardial sac, and is optionally embedded in atrial myocardial tissue of the heart by way of an electrically conductive electrode (see Figures 1 and 7), and wherein at least one of said pacemakers is embedded in ventricular tissue of the heart (see Figures 1 and 7), and wherein one or more of the pacemakers communicates electrically, electronically, or both with one or more of the other pacemakers of the system (see col. 5, ln. 1-4, col. 10, ln. 28-38, col. 11, ln. 43-51, col. 12, ln. 35-48, and col. 13, ln. 28-40). It is respectfully submitted that the recitation “to convey information about cardiac rhythm, pacing events, or both so as to coordinately pace the atrium and ventricle of the heart, wherein the information comprises data indicative of the respiration rate of the patient” merely recites the intended use of the system and fails to further define the structure of the system as claimed. As such, it fails to patentably distinguish over the prior art.
Regarding claim 10, it is respectfully submitted that the recitation “the information comprises data that match demand and pacing for the at least two pacemakers” further limits the intended use recitation recited in claim 9 and fails to patentably distinguish the invention over that of the prior art.
Regarding claim 11, it is respectfully submitted that the recitation “the data is derived from measurements of changes in electrical currents between the various pacemakers, wherein changes indicate differences in the density and/or volume of the chest cavity of the patient in which the system is deployed” further limits the intended use recitation recited in claim 9 and fails to patentably distinguish the invention over that of the prior art.
Regarding claim 12, Kroll discloses that the system comprises one or more pacemaker units having the following features: an electrode 120 for delivering an electrical pulse to myocardial tissue of a heart in need thereof; a cardiac pacemaker 102 suitable for delivering electrical pacing to a heart in need thereof; and a hinge 104 physically connecting the electrode to the pacemaker, wherein the hinge allows the electrode and pacemaker to be angularly aligned substantially along a same path prior to deployment into cardiac tissue, but then allows the two to pivot with respect to each other such that the pacemaker portion can lie substantially parallel to the epicardium/myocardium/ pericardial sac, and between the epicardium and pericardial sac, while the electrode remains substantially perpendicular to the epicardium/myocardium (see Figures 1, where the pacemaker unit 102 and electrode 120 are shown as being connected via a lead “hinge” such that the pacemaker unit and the electrode can be oriented at different angles, where a “hinge” given its broadest reasonable interpretation encompasses a flexible piece on which an attached part turns or moves).

Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elliott (WO 93/15791). Regarding claim 13, Elliott discloses a process of implanting an atrial pacemaker unit into a patient, said process comprising: using a hypodermic needle to introduce a guide wire into the pericardial space of the heart from a subxyphoid approach (see steps 3 and 4 on page 18, lines 21-27); withdrawing the hypodermic needle over the wire (see step 5 on page 18, line 29); replacing the hypodermic needle with a dilator and a sleeve, which are advanced through the skin and intervening tissues until their distal ends are also in the pericardial space (see step 5 on page 18, lines 29-29-30); removing the dilator and guide wire from the sleeve (see step 6, starting on page 18, line 37 to page 19, lines 2); replacing the dilator and guide wire with an atrial insertion sheath, which includes an atrial module affixed within its distal portion (see step 6 on page 18 line 35-page 19, line 4, where the defibrillation lead is considered the claimed “atrial module affixed within its distal portion”); and advancing the atrial sheath through the lumen of the sleeve until the atrial module is located adjacent to the right or left atrium and within the pericardial sac (see page 20, lines 23-30, where it is disclosed that disposing the pacing leads into the atrium is very common in the art, and page 14, lines 1-3, where it is disclosed that the implantation occurs at the right atrium). It is respectfully submitted that the recitation “wherein the atrial pacemaker unit participates in pacing of a heart by electrical stimulation of myocardial tissue by sensing atrial contraction events and communicating the occurrence of such events to a second cardiac pacemaker, which is electrically connected to ventricular myocardial tissue of the heart, or both” fails to further define the claimed invention over the prior art because it fails to provide further method steps as applicable to the claimed process. Such a recitation merely recites the intended functionality of the atrial pacemaker unit after implantation, but is not directed to further steps within the method of “implanting an atrial pacemaker unit into a patient”.
Regarding claim 14, Elliott discloses a process of implanting a pacemaker unit into a patient, said process comprising: using a hypodermic needle to introduce a guide wire into the pericardial space of the heart from a subxyphoid approach (see steps 3 and 4 on page 18, lines 21-27); ); withdrawing the hypodermic needle over the wire (see step 5 on page 18, line 29); replacing the hypodermic needle with a dilator and a sleeve, which are advanced through the skin and intervening tissues until their distal ends are also in the pericardial space (see step 5 on page 18, lines 29-29-30); removing the dilator and guide wire from the sleeve (see step 6, starting on page 18, line 37 to page 19, lines 2); replacing the dilator and guide wire with an insertion sheath, which includes a module affixed within its distal portion (see step 6 on page 18 line 35-page 19, line 4, where the defibrillation lead is considered the claimed “module affixed within its distal portion”); advancing the sheath through the lumen of the sleeve until the module is located adjacent to the right or left atrium or ventricle and within the pericardial sac (see page 20, lines 23-30, where it is disclosed that disposing the pacing leads into the atrium or ventricle is very common in the art, and page 14, lines 1-3, where it is disclosed that the implantation occurs at the right atrium or ventricle); and optionally implanting an electrode 16 of the pacemaker into the myocardium of the patient's heart by way of the epicardium (see Figure 1 and page 17, lines 6-16), wherein the pacemaker unit comprises: an electrode 16 for delivering an electrical pulse to myocardial tissue of a heart in need thereof (see Figure 1 and page 17, lines 12-13); a cardiac pacemaker 22 suitable for delivering electrical pacing to a heart in need thereof (see Figure 1 and page 17, line 21-25); and a hinge 18 physically connecting the electrode to the pacemaker, wherein the hinge allows the electrode and pacemaker to be angularly aligned substantially along a same path prior to deployment into cardiac tissue, but then allows the two to pivot with respect to each other such that the pacemaker portion can lie substantially parallel to the epicardium/myocardium/ pericardial sac, and between the epicardium and pericardial sac, while the electrode remains substantially perpendicular to the epicardium/myocardium (see Figure 1, where the pacemaker unit 22 and electrode 16 are shown as being connected via a lead “hinge” 18 such that the pacemaker unit and the electrode can be oriented at different angles, where a “hinge” given its broadest reasonable interpretation encompasses a flexible piece on which an attached part turns or moves).
Regarding claim 15, Elliott discloses that the hinge comprises a lead that includes a bend that allows the pacemaker portion to lie substantially parallel to the epicardium/myocardium/ pericardial sac, and between the epicardium and pericardial sac, while the electrode remains substantially perpendicular to the epicardium/myocardium (see Figure 1, where the pacemaker unit 22 and electrode 16 are shown as being connected via a lead “hinge” 18 such that the pacemaker unit and the electrode can be oriented at different angles).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Elliott (WO 93/15791, cited above). Elliott discloses the invention substantially as claimed but fails to disclose that a bend in the lead is approximately 90°. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elliott such that lead 18 includes a bend of approximately 90°, as it would be within the skill of one of ordinary skill in the art to dispose the pacemaker 22 relative to the electrode 16 in a position to best suit the implantation of the device, which would include choosing an appropriate bend in the lead such that the pacemaker and the electrode are optimally implanted. Such would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, which requires only routine skill in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Drasler et al. (U.S. Patent No. 7,848,823) discloses a plurality of implantable devices with an electrode connected to a pacemaker unit via a hinge (see Figures 4-6A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/            Primary Examiner, Art Unit 3792